Appeal from a judgment of the Erie County Court (Kenneth F. Case, J.), rendered August 24, 2011. The judgment convicted defendant, upon his plea of guilty, of attempted rape in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted rape in the first degree *1568(Penal Law §§ 110.00, 130.35 [4]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived his right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). County Court advised defendant at the time of the waiver of the potential maximum term of incarceration, and thus the waiver encompasses defendant’s present challenge to the severity of his sentence (see People v Grant, 96 AD3d 1697, 1697 [2012], lv denied 19 NY3d 997 [2012]; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Smith, J.P., Fahey, Carni, Valentino and Whalen, JJ.